UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STYE LAMAR COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:10-cr-00050-BO-1)


Submitted:   March 13, 2012                 Decided:   March 15, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stye Lamar Coleman pled guilty, with the benefit of a

written plea agreement, to conspiring to distribute more than

fifty     grams     of       cocaine    base    and      a     quantity     of   cocaine,        in

violation of 21 U.S.C. § 846 (2006), and possessing a firearm in

furtherance       of     a    drug     trafficking        crime,     in    violation       of    18

U.S.C.     § 924(c)(1)(A)            (2006).           The    district      court     sentenced

Coleman as a career offender to a total term of 240 months’

imprisonment,          and,      pursuant          to     the      plea     agreement,          the

Government moved to dismiss the remaining six drug and weapons

charges pending against Coleman.                        On appeal, Coleman challenges

the sufficiency of a count in the indictment that the court

dismissed     at       sentencing       and    his       classification          as   a   career

offender. ∗    The Government has moved to dismiss the appeal.

              Upon review of the plea agreement and the transcript

of   the    Fed.       R.     Crim.     P.    11       hearing,     we     conclude       Coleman

knowingly      and       voluntarily         waived          his   right    to    appeal        his

sentence      and        that    the     challenge            to   the     career     offender


      ∗
       To the extent that Coleman also suggests that his trial
counsel did not adequately advise him regarding the sentence he
could receive, we decline to consider that claim on direct
appeal as the record does not conclusively establish ineffective
assistance.   Rather, any such claim must be brought in a post-
conviction proceeding pursuant to 28 U.S.C. § 2255 (West Supp.
2011).   See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997).



                                                   2
classification Coleman seeks to raise falls squarely within the

scope of his waiver of appellate rights.                Accordingly, we grant

in   part   the   Government’s       motion    to   dismiss   and   dismiss    the

appeal of the sentence.

            Moving to Coleman’s challenge to the sufficiency of

the indictment, this claim is not barred by the appellate waiver

provision in the plea agreement.               Although Coleman asserts for

the first time on appeal that he did not have the requisite

predicate felony offense to support the now-dismissed felon-in-

possession charge, his “failure to raise this argument before

trial does not waive it . . . [b]ut . . . restricts our review

to plain error.”         United States v. King, 628 F.3d 693, 699 (4th

Cir. 2011).        We conclude that there was no error, plain or

otherwise, in the indictment.

            Accordingly,        we   grant    the   Government’s      motion   to

dismiss in part and dismiss the appeal of the sentence.                  We deny

the motion to dismiss in part and affirm Coleman’s convictions.

We   dispense     with   oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        3